Hemphill, Ch. J.
We are of opinion that there was no error in the rejection of the evidence, offered by plaintiff. The Congress of the United States, and the Legislature of this State, have provided modes by which the laws of other States, when offered as evidence, may be proved. By the Acts of *294Congress, it is provided that the Acts of the Legislatures of the several States and territories shall be authenticated by having the seal of the respective States affixed thereto; and by statute in this State, it is declared that the printed statute books of the several States and territories of the United States,purporting to have been printed under the authority of such States and territories, and a certified copy under seal of the Secretary of this State, of any Act or resolution contained in the printed statute books of any State or territory of the United States, purporting to be printed under the authority of such State or territory, which is deposited in the office of the Secretary of State, shall be evidence in like manner. (Dig. Art. 747.)
The book which was attempted to be offered in evidence, is not before this Court; but, from its title page, it does not purport to have been published by authority of the State of Tennessee ; nor was there any evidence that the publication was official in its character. The Section relied on, as found in that work, was clearly not admissible under the authority of the Article above cited. That includes only books purporting to have been printed by State authority, and does not embrace private and unofficial publications.
It has been ruled in several of the States, that the Act of Con - gress did not exclude other modes of authenticating the laws of the States, and that the statute books of the States, purporting to be published by authority of the States respectively, should be received as evidence of such laws. This was in effect decided in the case of Burton v. Anderson, 1 Tex. R. But the provision of the statute supercedes the necessity of judicial decision to that effect. The facility for proving the laws of other Statés, has been greatly enlarged by the statute. Copies of the statute books of most of the States or authentic digests, are deposited in the office of the Secretary of State; and a certificate from that officer will authorize the admission of such laws in evidence.
The testimony of the witnesses, as to the rate of interest, *295was clearly inadmissible. This depended on written law; and as such, it could not be established by parol evidence. (Phillip’s Evidence, 3 Vol. p. 1141.) Nor did their evidence give authenticity to a book which, in itself, contained no indicia as emanating from public authority ; and, as the publication was not official, it could not be received in the Courts of this State, as evidence of the laws contained therein.
The subject of the proof necessary to the admission of foreign laws in evidence, has been elaborately examined in the case of Ennis et al. v. Smith et al., 14 Howard, p. 426; and the result of the investigation has been the laying down of the rule, that a foreign, written law may be received when it is found in a statute book, with proof that the book has been officially published by the government which made the law. And, with reference to the statutes of the different States, in the same case, it is said that the Courts of the United States only take notice of such laws, when found in the official statute books of the said States.
We are of opinion, that the book, offered in evidence, was properly rejected, and that there is no error in the judgment of the Court.
Judgment affirmed.